Memorandum: The State does not challenge the amount awmrded for direct damages. The award includes $4,000 for consequential damages. There was no basis in the record for the latter portion of the award. It is true that possible access (never heretofore exercised) through the portion directly taken was eliminated, but access remained by virtue of an easement permitting access to another portion of the remaining property. This latter access was in fact the only right of access ever exercised by the plaintiffs up to the time of trial. Access was not destroyed or rendered unsuitable and insufficient, and the resulting circuitry of access is noneompensable. (Selig v. State of New York, 10 N Y 2d 34; Chili Plaza v. State of New York, 25 A D 2d 491; Ebersol v. State of New York, 25 A D 2d 482; Baldwin-Hall Co. v. State of New York, 22 A D 2d 747, affd. 16 N Y 2d 1005; Northern Lights Shopping Center v. State of New York, 20 A D 2d 415, affd. 15 N Y 2d 688; Town of Tonawanda v. State of New York, 28 A D 2d 644.) (Appeal and cross appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present — Williams, P. J., Henry, Del Vecchio and Marsh, JJ.